Exhibit 99.1 CONTACT: Kathleen Campbell, Marketing Director First Citizens National Bank 570-662-0422 15 South Main Street 570-662-8512 (fax) Mansfield, PA 16933 Citizens Financial Services, Inc. Reports A 22% Increase in First Quarter 2012 Earnings MANSFIELD, PENNSYLVANIA—April 24, 2012 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the quarter ended March 31, 2012. Net income for the three months ended March 31, 2012 totaled $3,449,000 which compares to $2,830,000 for the same period last year. This represents an increase of $619,000, or 21.9%. Earnings per share of $1.19 increased 22.7% from $.97 per share last year.Annualized return on equity for the comparable periods was 17.76% and 16.57%, while return on assets was 1.57% and 1.38%, respectively. Net interest income, before the provision for loan loss, increased from $6,936,000 for the three months ended March 31, 2011 to $7,558,000this year, an increase of $622,000, or 9%. On a tax equivalent basis, net interest margin on interest earning assets has increased from 3.98% last year to 4.02% this year. Yields on interest earning assets decreased 27 basis points, but was offset by a decrease of 31 basis points on interest bearing liabilities.In particular, yields on investment securities decreased 46 basis points as excess funds were invested mostly in short-term investments.CEO and President Randall E. Black stated, “This strategy allows for long-term profitability by having available liquidity when market conditions and investment opportunities improve.With low interest rates persisting, declining investment yields have been off-set by decreasing deposit costs”. As of March 31, 2012, total assets were $909.4 million, which was an increase of $30.8 million or 3.5% from December 31, 2011.The investment portfolio totaled $362.1 million, which was an increase of $43.3 million from the December 31, 2011 balance of $318.8 million.Net loans have increased $3.7 million to a total of $484.7 million at March 31, 2012 from December 31, 2011.Since March 31, 2011, net loans have increased $24 million, or 5.2%.Deposits have increased $8.8 million since December 31, 2011. The provision for loan losses for the first quarter of 2012 totaled $105,000 which compares to $225,000 recorded last year.Credit quality continues to compare favorably to peer.Non-performing assets as a percent of loans was 2.12% as of March 31, 2012, which compares to 2.31% as of the end of last March.Annualized net charge-offs as a percent of average loans remains very low at .04%.The overall level of non-performing assets is related to a couple larger commercial loans on non-accrual status of which 58.1% remain current with their payments. Stockholders’ equity totaled $83.8 million at March 31, 2012, which is an increase of $2.3 million, or 2.8%, from December 31, 2011 and an increase of $12.7 million from March 31, 2011.First Citizens continues to remain well capitalized based upon regulatory guidelines. On April 11, 2012, a cash dividend of $.30 per share was declared and will be paid on April 27, 2012 to shareholders of record as of April 20, 2012. The cash dividend of $.30 per share represents an increase of 13.2% over the April 2011 cash dividend of $.265 per share.“Our financial performance remains strong as we strive to remain a strong, well-capitalized, local community bank committed to serving our communities and customers, as well as providing outstanding shareholder return and value”, commented Mr. Black. Citizens Financial Services, Inc. has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 18 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. 1 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31 December 31 March 31 (in thousands except share data) ASSETS: Cash and due from banks: Noninterest-bearing Interest-bearing 2 Total cash and cash equivalents Available-for-sale securities Loans (net of allowance for loan losses: $6,545 at March 31, 2012; $6,487 at December 31, 2011 and $6,068 at March 31, 2011) Premises and equipment Accrued interest receivable Goodwill Bank owned life insurance Other assets TOTAL ASSETS LIABILITIES: Deposits: Noninterest-bearing Interest-bearing Total deposits Borrowed funds Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred Stock $1.00 par value; authorized 3,000,000 shares at March 31, 2012, December 31, 2011 and March 31, 2011; none issued in 2012 or 2011 - - - Common stock $1.00 par value; authorized 15,000,000 shares at March 31, 2012, December 31, 2011 and March 31, 2011;issued 3,132,866 shares at March 31, 2012 and December 31, 2011; 3,104,434 shares at March 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost:232,433 shares at March 31, 2012; 230,203 shares at December 31, 2011 and 217,952 shares at March 31, 2011 TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 2 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended March 31, (in thousands, except per share data) INTEREST INCOME: Interest and fees on loans Interest-bearing deposits with banks 5 22 Investment securities: Taxable Nontaxable Dividends 16 15 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Borrowed funds TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges Trust Brokerage and insurance 95 Investment securities gains, net Earnings on bank owned life insurance Other TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy Furniture and equipment Professional fees FDIC insurance Pennsylvania shares tax Other TOTAL NON-INTEREST EXPENSES Income before provision for income taxes Provision for income taxes NET INCOME Earnings Per Share Cash Dividends Paid Weighted average number of shares outstanding 3 Financial Highlights Three Months Ended March 31 Performance Ratios and Share Data: Return on average assets (annualized) 1.57% 1.38% Return on average equity (annualized) 17.76% 16.57% Net interest margin (tax equivalent) 4.02% 3.98% Cash dividends paid per share Earnings per share Weighted average shares outstanding Balance Sheet Highlights (dollars in thousands): March 31, 2012 December 31, 2011 March 31, 2011 Assets Investment securities: Available for sale Loans (net of unearned income) Allowance for loan losses Deposits Stockholders' Equity Non-performing assets Non-performing assets to total loans 2.12% 2.11% 2.31% Annualized net charge-offs to total loans 0.04% 0.02% 0.06% Average Leverage Ratio 9.00% 8.83% 8.38% Common shares outstanding Book value per share 4
